UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 31, 2007 TIER TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000-23195 (Commission File Number) 94-3145844 (IRS Employer Identification No.) 10780 Parkridge Blvd., 4th Floor Reston, Virginia (Address of principal executive offices) 20191 (Zip Code) (571) 382-1000 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CRF 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02—Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On December 31, 2007, Bruce R. Spector, a member of the Board of Directors of Tier Technologies, Inc. (the "Company"), notified the Company that he would not stand for re-election at the Company’s upcoming annual meeting of stockholders.On January 2, 2008, T. Michael Scott, a member of the Board of Directors of the Company, notified the Company that he would not stand for re-election at such meeting. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TIER TECHNOLOGIES, INC. By: /s/ David E. Fountain Name: David E. Fountain Title: Chief Financial Officer Date: January 4, 2008
